Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j)(16) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 121 to the Registration Statement on Form N-1A for the Eaton Vance Mutual Funds Trust ("Registration Statement") of our report dated December 27, 2006, relating to the financial statements and financial highlights of the Eaton Vance Diversified Income Fund (the Fund), which appears in the October 31, 2006 Annual Report to Shareholders of the Fund, and of our report dated December 27, 2006, relating to the financial statements and supplementary data of the Boston Income Portfolio (the "Portfolio"), which appears in the October 31, 2006 Annual Report of the Portfolio, each of which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings Financial Highlights and Other Service Providers in such Registration Statement. /s/ PricewaterhouseCoopers LLP PRICEWATERHOUSECOOPERS LLP Boston, Massachusetts February 26, 2007
